Citation Nr: 1701795	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-08 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for chronic sinusitis. 

2. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD). 

3. Entitlement to service connection for residuals of a left rib injury. 

4. Entitlement to an initial evaluation in excess of 10 percent for meniscal tear, left knee, with degenerative joint disease. 

5. Entitlement to an initial compensable evaluation for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The June 2011 rating decision granted service connection for meniscal tear, left knee, with degenerative joint disease, and assigned a 10 percent disability rating effective May 18, 2010.  The July 2013 rating decision granted service connection for bilateral hearing loss and assigned a 0 percent (non-compensable) evaluation effective July 14, 2011.  The July 2013 rating decision also denied claims of service connection for chronic sinusitis, PTSD, and residuals of a left fractured rib.  The Veteran submitted timely notices of disagreement and substantive appeals as to all of the aforementioned issues.  

In August 2016, the Veteran testified before the undersigned Veterans Law Judge at a Central Office hearing in Washington, D.C.  A transcript of that proceeding has been associated with the electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Increased Rating for Left Knee Disability

During his August 2016 Board hearing, and in other statements of record (see, e.g., August 2016 VA Form 646), the Veteran asserted that his service-connected left knee disability had recently worsened in severity.  In support of this contention, he submitted a July 2016 statement from his private physician, Dr. J.W.A., who recommended that the Veteran undergo a total left knee replacement due to bone-on-bone arthritis.  Contemporaneous VA treatment records show that the Veteran recently fell; it was noted that his knee initially improved after 2012 arthroscopic surgery but had since returned.  Flexion of the left knee was reduced to 102 degrees.  The assessment was chronic left knee pain with more frequent weakness during functional mobility.  

The aforementioned lay and medical evidence suggests that there may have been a material change in the Veteran's left knee disability since the time of his last VA knee examination (i.e., 2014).  Moreover, in a recent decision from the Court of Appeals for Veterans Claims it was found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board thus finds that a remand is necessary in order to schedule him for an appropriate examination in order to assess the current nature and severity of his service-connected meniscal tear, left knee, with degenerative joint disease.  See Snuffer v. Gober, supra; Caffrey v. Brown, supra; VAOPGCPREC 11-95 (1995).

Residuals of a Left Rib Injury 

The Veteran asserts that he sustained a left rib injury in-service after falling into a ditch during a field training exercise.  Service treatment records confirm that he was treated for a contusion of the left rib cage in July 1978; a contemporaneous thoracic x-ray was within normal limits.  The Veteran has reported intermittent left-sided rib pain since the time of the in-service injury.  In October 2012, he was afforded a VA examination to determine the nature and etiology of any residual rib condition.  The Veteran endorsed left-sided rib pain but the VA examiner could find no underlying rib pathology to render a clinical diagnosis.  

More recently, during his Board hearing, the Veteran and his representative indicated that there were outstanding private treatment records from Dr. S. that included discussion/treatment of the claimed rib condition.  To date, these records have not been obtained.  In addition to the records from Dr. S., the Veteran expressly requested that the Board obtain all records of VA treatment from the McGuire VAMC prior to adjudicating the claims on appeal. See October 2016 VA Form 21-4138.  VA records contained in VBMS are only current through May of 2015.  

Accordingly, ongoing treatment records should be obtained from the VA and from Dr. S. to determine if the Veteran has a current diagnosis of a left rib disability; if so, he should then be afforded a VA nexus examination. 

Acquired Psychiatric Disorder, to Include PTSD

The Veteran asserts that he has a psychiatric disorder as a result of active duty service.  Notably, VA has conceded at least one of his claimed stressor events - namely, that he witnessed two fellow servicemen die in a motor vehicle accident while stationed in Germany in 1991. See PTSD Stressor/Vietnam Service Specialist Decision, January 2012.  The Veteran was afforded a VA psychiatric examination in February 2012.  At that time, the VA examiner determined that the Veteran did not meet the diagnostic criteria for any mental disorder.  The examiner did not, however, address the previous diagnosis of anxiety disorder NOS provided by the Veteran's social worker during an initial mental health consultation. See, e.g., September 2011 VA Mental Health Consult. See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

More recently, during his Board hearing, the Veteran indicated that he was receiving treatment for his psychiatric disorder through the McGuire VAMC (to include as recently as March 2016).  As noted above, VA treatment records are only current through May 2015.  

In light of the above, upon remand, ongoing mental health treatment records should be obtained from the VA, and any private providers.  Thereafter, the Veteran should be provided with a new VA mental examination to determine the nature and etiology of any diagnosed psychiatric disorder.  

Sinusitis and Increased Rating for Hearing Loss 

With respect to the remaining issues on appeal, as previously noted, the Veteran requested that VA obtain his treatment records from the McGuire VAMC prior to adjudicating his claims (noting that "all other medical evidence pertaining to the issues on appeal can be found at McGuire VAMC"). See October 2016 Statement.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the McGuire VAMC (since May 2015) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) with regard to requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the McGuire VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since May 2015.  

2. Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, including treatment records from Dr. S. [see August 2016 Board hearing transcript page 9 for name], dated from 2009 to the present (note: records from 2002 to 2009 have been obtained).  

3. If any of the records requested in items 1 and 2 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4. Thereafter, if and only if, the records obtained pursuant to items 1 and 2 above reflect a diagnosis of a disability of the left rib/rib cage, then schedule the Veteran for an appropriate examination to determine the etiology of any left rib disability.  The entire claims file (i.e. both the VBMS efolder and any relevant medical records contained in the Veteran's Virtual VA efolder) should be made available to and be reviewed by the examiner in conjunction with this request. 

The examiner must complete any necessary diagnostic testing and consultations to determine whether the Veteran has any left rib disability, to include residuals of a left rib contusion/injury. 

The examiner should then opine as to whether it is at least as likely as not (i.e., probability of 50 percent or higher) that any diagnosed disability of the left rib had its clinical onset in service or is otherwise related to the Veteran's active service, to include the left rib injury/contusion sustained therein? 

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5. Thereafter, schedule the Veteran for an appropriate examination to determine the nature and etiology of any diagnosed psychiatric disorder, to include anxiety disorder and/or PTSD.  The entire claims file (i.e. both the VBMS efolder and any relevant medical records contained in the Veteran's Virtual VA efolder) should be made available to and be reviewed by the examiner in conjunction with this request. 

The claims file should be reviewed by the examiner in conjunction with the examination.  The examiner must complete any necessary diagnostic testing and consultations to determine whether the Veteran meets the diagnostic criteria for PTSD, anxiety disorder, and/or any other psychiatric disorder.  

If the examiner determines that the Veteran does not meet the criteria for a diagnosis of any acquired psychiatric disorder, he or she should reconcile such findings with the psychological findings of record - namely, the September 2011 diagnosis of anxiety disorder NOS (see VA mental health treatment records of the same date). 

The examiner should then opine as to whether it is at least as likely as not (i.e., probability of 50 percent or higher) that any psychiatric disability found to be present is related to the Veteran's active service, to include as due to his conceded "stressor" event wherein he witnessed two fellow servicemen die in a motor vehicle accident. 

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6. Thereafter, provide the Veteran a VA examination to ascertain the current nature and severity of his service-connected left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the entire claims file and provide an explanation for all opinions expressed.

The examiner should utilize the appropriate DBQ. In addition, the examiner should do the following: 1) provide the range of motion for BOTH knees in degrees for active AND passive motion, and in weight-bearing AND nonweight-bearing, if possible; 2) determine whether there is additional functional loss during flare-ups; and 3) determine whether there is additional functional loss after repetitive use.  The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.

7. Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




